Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  Claims 1-17 are pending in this application. 

2.   The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
                                  
                         Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





3.   Claims 1-17 is/are rejected under 35 U.S.C. 102(a)(1) over Maruyama (2017/0063607).

 

 With regard to claim 1, Maruyama teaches an information processing system comprising: an 
adding unit  (reads on items 160 and 170) that in a case where first data (reads on p[0003], data is 
received from the user) acquired in a state without individual authentication is stored in a storage area 
associated with a specific individual (e.g.  reads on the storage (150) received associated with each 
user seep[0003,0017 0r 0019] ), adds information for specifying an individual to the first data to obtain 
second data (reads on fig.5 , items 530, which adds access information associated with the user); 
and a transmission unit that transmits the first data to a specific destination requiring individual 
authentication, using authentication information associated with the information for specifying an 
individual (see p[0028], the received information is stored in the cloud), which is acquired in advance 
from the specific destination (p[0019], information is acquired in advance)

   With regard to claim 2, Maruyama further teaches wherein the adding unit adds information on an 
individual authorized to use the storage area as the information for specifying an individual (reads on 
p[0019], the user is registered to get access to the cloud).

   With regard to claim 3, Maruyama further teaches wherein the first data is image data received from 
an outside (reads on p[0003], data is received from the user).

   With regard to claim 4, Maruyama further teaches wherein the first data is image data received from 
an outside (reads on p[0003], data is received from the user) . 

   With regard to claim 5, Maruyama further teaches wherein the image data received from the outside
 is sorted based on a predetermined rule and stored in the storage area (reads on p[0003], data is 
received from the user, the rule being that user needs to be registered) . 

   With regard to claim 6, Maruyama further teaches wherein the image data received from the outside 
is sorted based on a predetermined rule and stored in the storage area (reads on p[0003], data is 
received from the user, the rule being that user needs to be registered).

 
  With regard to claim 7, Maruyama further teaches wherein the information for specifying an 
individual is given in advance from an external device for each storage area (see p[0028], the 
received information is stored in the cloud), which is acquired in advance from the specific destination 
(p[0019], information is acquired in advance)

   With regard to claim 8, Maruyama further teaches wherein the information for specifying an 
individual is generated by the external device, based on information on a specific individual 
associated with the storage area and information defining a process associated with the storage area 
(see p[0028], the received information is stored in the external  cloud), which is acquired in advance 
from the specific destination (p[0019], information is acquired in advance).
.
   With regard to claim 9, Maruyama further teaches wherein the transmission unit records the 
transmission of the first data as a history of an operation of a specific individual associated with the 
storage area (reads on fig. 6, the function being a setting).

   With regard to claim 10, Maruyama further teaches wherein the specific destination is a memory 
area for each individual prepared on a cloud (see fig. 1, item 250).    


1-10 above; the relay device is described in p[0003]). The structure, functions and steps of claims 
11-17 are covered by the limitations of claims 1-10 above.																														
Conclusion
4.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
       Sivashanmugam et al. (2016/0027009) teaches systems and methods for authenticating user 
identities in networked computer systems.
       Tamai et al. (201/0202981) teaches a content presentation type authentication system adding 
content data to the user information .
       Love et al. (2009/0150988) teaches an authenticated service virtualization using a secret data.
       Cairo (5,956,154) teaches a certified facsimile method to offer certified delivery of facsimile 
transmission.
.

5.   	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM.The fax phone number for this group is (571) 273-8300.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu  can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.


Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

April 28, 2021